           Case 1:16-cv-01960-LLS Document 107 Filed 08/13/20 Page 1 of 11
Q:     IGl r''\L
                                                                 ·usoc soNY
                                                                  DOCUMENT
     UNITED STATES DISTRICT COURT
                                                                  ELECTRO'.\ICALLY FlLED
     SOUTHERN DI STRICT OF NEW YORK
                                                                  DOC#: _ _ _ __.,.__,...--
     UNITED STATES OF AMERICA ex rel .
                                                                  DA TE FI L ED:___;g
                                                                                    ~Y..;1'J
                                                                                         .;. .;..</_2_'"-
     HASSAN FOREMAN ,

                                       Plaintiff ,
                                                             16 Civ . 1960         (LLS )
                      - against -
                                                            MEMORANDUM & ORDER
     AECOM , AECOM GOVERNMENT SERVICES
     INC ., AC FIRST LLC , and AECOM/GSS
     LTD .,

                                       Defendants .

           Relator Hassan Foreman brought this qui tam action on

     behalf of the United States of Ame ri ca pu r suan t to t he False

     Claims Act , 31 U. S . C .   §§   3279 - 3733 ( " FCA" ) , alleging that

     defendants submitted false and fraudulent claims to the

     government for payment .          The United St a t es declined to intervene

     in this action .     The Court granted defendants ' motion to dismiss

     the third amended complaint and entered judgment .                 Relato r now

     moves to al t er the judgment pursuant to Fed . R . Civ . P . 59(e ) or

     for relief from the judgment pursuant to Fed. R . Civ . P . 60 (b ) ,

     and for permission to file a Fourth Amended Complaint .                      For the

     following reason s, the motion is denied .

                                         BACKGROUND

           Foreman filed the original complaint under seal on behalf

     of the United States on March 16 , 2016 .            On March 16 , 2018 , the

     case was unsealed and Foreman fi l ed an amended complaint .                       On

     November 16 , 2018 , Foreman fi l ed a second amended complaint .                        On


                                              - 1-
         Case 1:16-cv-01960-LLS Document 107 Filed 08/13/20 Page 2 of 11



May 28 , 2019 , the government stated that it "has no plan to move

to intervene on any claim at this time ."                         Dkt . No . 47 .   On

September 25 , 2019 , Foreman filed a third amended complaint,

alleging that defendants violated various provisions of the FCA ,

31 U.S.C .       §    3729(a) (1) (A) ,   (B) ,    (D) ,    (G) and 31 U. S . C .

§ 3730(h)             Those violations were separated into five

categories :          (1)   inaccurate timesheets and improper billing of

labor ,    (2)       inflated reports of man - hour utilization ("MHU " )

rate ,    (3)    improper purchasing , tracking , and returning of

government property ,            (4) entry into a "crony " contract with a

payroll processing company , and (5)                       retaliation against Foreman

for reporting other employees '                   travel violations .

         Defendants moved to dismiss the third amended complaint on

October 30 , 2019 , which the Court granted on April 13 , 2020 in

an Opinion and Order stating ,

         Plaintiff ' s brief requests leave to amend . The reasons for
         dismissal of the Third Amended Complaint do not turn on points
         of pleading. They reflect the underlying invalidity of the merits
         of the claims, such as the government ' s continued disregard of
         defendants '  shortfalls as being insufficiently serious or
         consequential ("material") to justify either litigation or
         severance of the relationship.

         Nevertheless , plaintiff has leave to move for leave to serve a
         fourth amended complaint , attaching a copy of the proposed
         pleading.

         Foreman moved for reconsideration of that Opinion and Order

on April 27 , 2020 , which the Court denied on May 19 , 2020 .

         The Clerk entered judgment on June 5, 2020 .                       That same day ,



                                                  - 2-
       Case 1:16-cv-01960-LLS Document 107 Filed 08/13/20 Page 3 of 11



Foreman filed a letter motion requesting "that the Court vacate

the Clerk ' s Judgment and Order and permit the Relator to move

for leave to serve a fourth amended complaint ."              The Court

denied that request , stating that "Plaintiff had seven weeks in

which he could have , but did not , so move ."

      Foreman now moves to alter judgment or , in the alternative,

for relief from judgment , in order to file his proposed Fourth

Amended Complaint     ("PFAC " )    He also seeks to file this motion

and the PFAC under seal .

                                   DISCUSSION

           Motion to Alter Judgment or for Relief from Judgment

       District courts "may alter or amend judgment to correct a

clear error of law or prevent manifest injustice. "               Munafo v.

Metro. Transp. Auth ., 381 F . 3d 99 , 105 (2d Cir. 2004)           (citation

and internal quotation marks omitted).              They may also relieve a

party from a final judgment based on "mistake, inadvertence,

surprise, or excusable neglect," "newly discovered evidence," or

"any other reason that justifies relief."              Fed. R . Civ. P .

60 (b) .    "Since 60(b) allows extraordinary judicial relief , it is

invoked only upon a showing of exceptional circumstances. "

Nemaizer v. Baker, 793 F.2d 58 , 61            (2d Cir . 1986).

       "A party seeking to file an amended complaint postjudgment

must first have the judgment vacated or set aside pursuant to

Fed . R . Civ. P . 59(e) or 60(b) ."          Ruotolo v. City of New York ,



                                       - 3-
       Case 1:16-cv-01960-LLS Document 107 Filed 08/13/20 Page 4 of 11



514 F . 3d 184 , 191 (2d Cir . 2008) .          To " hold otherwise would

enable the liberal amendment policy of Rule 15(a) to be employed

in a way that is contrary to the philosophy favoring finality of

judgments and the expeditious termination of litigation ."                  Nat ' l

Petrochemical Co . of Iran v . M/T Stolt Sheaf , 930 F . 2d 240 , 245

( 2d Cir . 1991)    ( citation and internal quotation marks omitted)

       Unless there is a valid basis to vacate the previously entered
       judgment , it would be contradictory to entertain a motion to
       amend the complaint .        Of course , in view of the provision in
       ru l e lS(a) that " leave [to amend) shall be freely given when
       justice so requires , " see Foman v . Davis , 371 U. S . 178 , 182 , 83
       S . Ct . 227 , 230 , 9 L . Ed . 2d 222 (1962) , it might be appropriate
       in a proper case to take into account the nature of the proposed
       amendment in deciding whether to vacate the previously entered
       judgment .

Id .

       In the absence of any apparent or declared reason-such as undue
       delay , bad faith or dilatory motive on the part of the movant ,
       repeated failure to cure deficiencies by amendments previously
       al l owed , undue prejudice to the opposing party by virtue of
       allowance of the amendment , futility of amendment , etc . -the
       leave sought should , as the rules require , be ' freely given .'

Farnan v . Davis , 371 U. S . 178 , 182 , 83 S . Ct . 227 , 230       (1962) .

       Relater argues that the Court should alter or grant relief

from judgment and permit him to file a Fourth Amended Complaint

because (1) he did not unduly delay in seeking leave to amend ,

(2) he has not engaged i n bad faith and does not have a dilatory

motive ,   (3) he has not repeatedly failed to cure deficiencies

with prior amendments ,        (4) defendants will not be prejudiced by

the amendment , and (5) the amendment is not futile .




                                         - 4-
        Case 1:16-cv-01960-LLS Document 107 Filed 08/13/20 Page 5 of 11



       Defendants first a r gue that Foreman already moved to vacate

judgment in his June 5 , 2020 letter , and that Rule 59 (e)               " does

not authorize successive motions ."           Howard v . United States , No .

04 - CR - 942   (FB) , 2013 WL 6162818 , at *l    (E . D. N . Y. Nov . 25 , 2013) .

       Second , defendants argue that Foreman already possessed the

documents underlying his new allegations when he filed the third

amended complaint , and that he therefore "unduly delayed in

proffering his amended allegations , which can be explained only

by gamesmanship , or even bad faith."            Defs . Br . at 5.     Relator

contends , however , that he did not receive the documents

supporting his amendments until after he opposed defendants '

motion to dismiss , and therefore " had no opportunity to include

those documents in any prior version of the complaint ."                  Pl .

Reply Br . at 6 .

       Third, defendants argue that Foreman ' s proposed amendments

would be futile .

       Regardless of whether Foreman already moved to vacate

judgment or whether his delay in raising new allegations was in

bad faith , the proposed amendments in the PFAC do not remedy the

deficiencies of the third amended complaint and would be futile .

See Ellis v . Chao , 336 F . 3d 114 , 127      (2d Cir. 2003)        ("it is well

established that leave to amend a complaint need not be granted

when amendment would be futile . ) "




                                       - 5-
         Case 1:16-cv-01960-LLS Document 107 Filed 08/13/20 Page 6 of 11



        The PFAC contains additional allegati o ns that defendants

submitted inaccurate timesheets t hat billed for hours employees

did not work , failed to accurately report their MHU rate , failed

to properly track recoverable items , and ga v e adv ance notice t o

employees of audits.         Those acts , however , are the same as those

alleged in the third amended complaint , which the Court already

considered and dismissed as immaterial . 1

        For example , the PFAC alleges that in January of 2014,

defendants estimated that they were liable f o r $144 million due

to " timesheet errors including signature err o rs , incorrect hour

totals , and even multiple timesheets for the same person ."                      PFAC

~   1 05 .   That $144 million figure was revised to $2 . 3 million to

include only "high risk " failures in July of 20 14.                 Id .   ~   109 .

The PFAC states that " the Government was completel y una ware of

Defendants '     internal findings related to the timesheet fraud ,

whether it is the $144M liability finding from January of 2014 ,

or the $2 . 3M ' high risk '     finding of July of 2014 ."          Id .   ~   110.

         Howe v er , as discussed in the Court 's pre v ious opinion , a

September of 2014 evaluati o n conducted by the Defense Contract




1  For e ma n a r gue s again that express false claims certifying compliance with
contrac t ual r e quirement s need not be materia l . That is incorrect . A
" misrepre s entation about compliance with a statuto r y , regulatory , o r
cont ra ctual requi r ement mu s t be material to the Government ' s payment decision
in o r der to be actionable under the [FCA] ." Bishop v . Wells Fargo & Co ., 870
F . 3d 104 , 107 (2d Cir . 2017) (quoting Universal Health Servs . , Inc . v . United
State s, 1 36 S . Ct . 1989 , 2002 , 195 L . Ed . 2d 3 48 (2016) (internal quotat i on
ma r ks omi tted)) .


                                         - 6-
      Case 1:16-cv-01960-LLS Document 107 Filed 08/13/20 Page 7 of 11



Audit Agency found that defendants ' employees had access to and

" the opportunity to edit other employees '         timesheets ," were " not

properly reviewing timesheets for completeness and accuracy ,"

were signing and approving timesheets even though they did not

have signatory authority , were not identifying and reporting

"idle time associated with labor" on timesheets , were not

updating timesheets on a daily basis , were " filling out their

timesheets in advance ," and were "not properly correcting their

time sheets prior to submission ."          White Aff .   ( Dkt . No . 69) Ex .

6.   See April 13 , 2020 Opinion and Order (Dkt . No . 88) at 17

(holding that " defendants ' misrepresentations about labor , MHU ,

and property were not material to the government ' s payment

decision" because "The documents and reports cited in the TAC

demonstrate that the government investigated and knew about

defendants ' violations concerning labor billing , MHU rate , and

property " but " continued to pay defendants and extend the MOSC

contract " ) ; Universal Health Servs. , Inc . v . United States , 136

S . Ct . 1989 , 2003 - 04 , 195 L . Ed . 2d 348    (2016)   ("if the

Government regularly pays a particular type of claim in full

despite actual knowledge that certain requirements were

violated , and has signaled no change in position , that is strong

evidence that the requirements are not material ." ) .

      The PFAC states that it is plausible that the government

continued to pay defendants because " services contracts in war


                                     - 7-
       Case 1:16-cv-01960-LLS Document 107 Filed 08/13/20 Page 8 of 11



zones , such as Afghanistan , are inherently difficult to

replace ."    PFAC   ~   187 .   That does not change the fact that the

government had actual knowledge of defendants ' violations yet

repeatedly extended and "competitively awarded" the contract to

defendants based on " previous performance. "               Id .   ~~   48 , 51.

       The PFAC also alleges that the government was unaware of

" the scope of AECOM ' s failure to comply with these requirements

or its cover - up " of violations .       PFAC   ~   99 .   The Court already

addressed that argument , see April 13 , 2020 Opinion and Order at

20 n . 3 :

       Foreman argues that the government " did not have the complete
       picture" of defendants ' conduct because it did not know that the
       violations continued after the investigations or that defendants
       "engaged in a cover - up" to conceal the violations.     But those
       activities are the continuation or "cover - up" of the same labor ,
       MHU , and property violations of which the government was already
       aware .

       The other proposed amendments to establish materiality are

the same arguments Foreman already raised in opposition to

defendants ' motion to dismiss and in his motion for

reconsideration.         The PFAC alleges that defendants '             actions to

correct or prevent violations demonstrate materiality .                      However,

as the Court already held , the government ' s and defendants '

recognition that compliance with contractual requirements is

important does not meet the " demanding " standard for

materiality .     Universal Health , 136 S . Ct . at 2003 .              See April

13 , 2020 Opinion and Order at 16 - 17 ; United States ex rel .



                                        - 8-
      Case 1:16-cv-01960-LLS Document 107 Filed 08/13/20 Page 9 of 11



Daugherty v. Tiversa Holding Corp ., 342 F . Supp. 3d 418 , 429

(S . D.N.Y. 2018)   (finding that allegations of "general policies

of the United States Government stating that compliance with

grant conditions is important to the Government" are

insufficient to show materiality) .

     Nor do the PFAC ' s allegations concerning the government ' s

settlement agreement with a different defense contractor or

intervention in a separate action against AECOM for claims

submitted to the Federal Emergency Management Agency establish

materiality; the government ' s conduct in those cases is not

re l evant to what it deems material in this action.

     The proposed amendments to Foreman ' s conversion and reverse

false claims would also be futile .        With respect to the

conversion claim , the PFAC alleges again in greater detail that

defendants failed to track recoverable items in the required

manner and could not account for thousands of pieces of

equipment .   That does not sufficiently state a conversion claim

because , like the third amended complaint , it "does not identify

any specific excess or recoverable item or other property that

defendants possessed but failed to deliver to the government ."

April 13 , 2020 Opinion and Order at 24 .

     With respect to the reverse false claim , the new allegation

that defendants have a separate obligation to return

overpayments and excess property to the government does not cure


                                    - 9-
        Case 1:16-cv-01960-LLS Document 107 Filed 08/13/20 Page 10 of 11



the deficiency that the Court already identified : the reverse

false claim " is based on the same labor billing and property

violations underlying the direct false claims ," which were

dismissed due to a lack of materiality .            Id . at 25 .

        Relator has already filed four versions of the complaint .

His proposed amendments for a fifth version would be futile , and

there is no exceptional circumstance or other valid basis upon

which to vacate , alter , amend , or grant relief from the

judgment .

                                Motion to Seal

        Relator requests permission to file unredacted versions of

this motion , accompanying brief , and PFAC under seal because

they contain information that defendants have designated as

confidential pursuant to the parties ' protective order .

Defendants do not oppose the motion to seal.

        The agreement of the parties is immaterial to an

application for sealing , which involve policy issues " firmly

rooted in our nation ' s history" and public confidence in the

administration of justice .        Lugosch v . Pyramid Co . of Onondaga ,

435 F . 3d 110 , 119 (2d Cir . 2006) .         Sealing "of the documents may

be justified only with specific , on - the - record findings that

sealing is necessary to preserve higher values and only if the

sealing order is narrowly tailored to achieve that aim ."             Id . at

124 .


                                      - 10 -
      Case 1:16-cv-01960-LLS Document 107 Filed 08/13/20 Page 11 of 11



      No such showing having been made , the unopposed motion for

leave to file under seal is denied .

                               CONCLUSION

      Relator ' s motion to alter or amend judgment or for relief

from judgment (0kt . No . 101) is denied .

      Relator ' s motion to seal (0kt . No . 99) is denied .

      So ordered .

Dated :    New York , New York
           August 13 , 2020


                                            LOUIS L . STANTON
                                                U. S . D. J .




                                    - 11-
